Title: From John Adams to William Wenman Seward, 2 September 1785
From: Adams, John
To: Seward, William Wenman


          
            Sir
            Grosvenor Square Sepbr 2 1785
          
          I have received the Letter you did me the Honour to Write me yesterday, and observe with pleasure your Friendly Sentiments towards my Country.
          America is growing more & more interesting every day to mankind, and your Countrymen have greater cause to expect a cordial welcome in it than any other. I doubt not you may lay out your money there to advantage, but some Skill and discretion will be necessary. There are Irish Gentlemen in Philadelphia whose Characters you probably know, who would serve you with judgment & fidelity. to some such person it would be proper for you to write, and perhaps to Send a Letter of Attorney With Bills or Cash, or other means to make the payments, or at least to Send over a Letter of Credit from some person in Great-Britain or Ireland who is known & has Credit in America which should authorize your Agent to draw for the Money.
          I should wish to be excused from recommending any one in particular, but there are many who undoubtedly would Serve you with honour and Ability, both in philadelphia & New york
          I have the honour to be Sir Your most / obedient and most Hum ble servant
          
            John Adams
          
        